 

Exhibit 10.1

 

[tm2020550d3_ex10-1img001.jpg] 

 

July 1, 2020

 

 

Attn: Michael LaGrassa

Associate Vice Chancellor of Administrative Operations & Compliance

UMass Dartmouth

285 Old Westport Road

North Dartmouth, MA 02747

 

 

Dear Michael,

 

Pursuant to Section 2.3 of the lease between UMass Dartmouth and Celldex
Therapeutics (“Celldex”), as amended, (the “Lease”), Celldex is hereby providing
notice of its exercise of its first two (2) year extension term option thereby
extending the Lease for an additional 24-month term through July 31, 2023.

 

 

Sincerely,

 

 

/s/ Sam Martin     Sam Martin SVP & CFO Celldex Therapeutics, Inc.

 

 

Agreed and Acknowledged:   /s/ Michael LaGrassa     Michael LaGrassa Associate
Vice Chancellor of Administrative Operations & Compliance UMass Dartmouth

 

www.celldex.com

 



53 Frontage Road, Suite 220  119 Fourth Avenue  151 Martine Street  300 George
Street, Suite 530 Hampton, NJ 08827  Needham, MA 02494  Fall River, MA 02723 
New Haven, CT 06511 Tel: 908-200-7500  Tel: 781-433-0771  Tel: 508-742-4300 
Tel: 203-483-3500 Fax: 908-454-1911  Fax: 781-433-0262  Fax: 508-742-4309  Fax:
203-208-1533

 





 